DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Duane Minley on August 31, 2021.
The application claims have been amended as follows: 
A computer-implemented method for operating a vehicle, the method comprising: receiving, by a processor of the vehicle, a transmission setting related to at least one other vehicle having traveled along a same region as the vehicle; generating, by the processor, a natural language output comprising a query of whether to adjust a transmission of the vehicle to correspond to the transmission setting of the at least one other vehicle; determining, by the processor, that an affirmative response is obtained to the query ; and wherein the vehicle is configured to query, a transmission control unit of the at least one other vehicle and in response to the query, determine that the transmission setting  produced an unsafe ride for the at least one other vehicle, wherein the vehicle is configured to avoid the transmission setting that produced the unsafe ride for the at least one other vehicle.
The computer-implemented method of claim 1, further comprising determining that at least one external condition is met related to the vehicle; generating another query regarding controlling the transmission to shift from one gear to another gear, wherein the at least one external condition further comprises anticipated or present road slope; obtaining the affirmative response to the another query from an occupant; and causing a downshift of the transmission to be operatively performed by the   vehicle in response to the affirmative response to the another query.
No Examiner Amendments
The computer-implemented method of claim 1, further comprising determining that at least one external condition is met related to the  vehicle; and generating another query, wherein: the another query is audible and comprises whether the downshift of the transmission is desired because of the at least one external condition; and the transmission is coupled to an engine, the transmission being functional in the vehicle and controlled in response toobtaining an affirmative response to the another query.
No Examiner Amendments
No Examiner Amendments
The computer-implemented method of claim 1 further comprisingobtaining the affirmative response from an occupant of the vehicle via a user interface prior to causing a downshift of the transmission of the vehicle.
No Examiner Amendments
A computer program product for operating a vehicle, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: receiving, by a processor of the vehicle, a transmission setting related to at least one other vehicle having traveled along a same region as the vehicle; generating, by the processor, a natural language output comprising a query of whether to adjust a transmission of the  vehicle to correspond to the transmission setting of the at least one other vehicle; determining, by the processor, that an affirmative response isobtained to the query of whether to adjust the transmission of the vehicle to correspond to the transmission setting of the at least one other vehicle; and causing the transmission of the vehicle to be operatively controlled to correspond to the transmission setting of the at least one other vehicle[[,]]; and wherein the vehicle is configured to query a transmission control unit of the at least one other vehicle and in response to the query determine that the transmission setting  produced an unsafe ride for the at least one other vehicle, wherein the vehicle is configured to avoid the transmission setting that produced the unsafe ride for the at least one other vehicle.
The computer program product of claim 9, further comprising determining that at least one external condition is met related to the vehicle; generating another query regarding controlling the transmission to shift from one gear to another gear, wherein the at least one external condition further comprises one or more of future path characteristics for the vehicle, the future path characteristics comprising[[and]] an anticipated or present road slipperiness;obtaining the affirmative response to the another query from an occupant; and causing a downshift of the transmission to be operatively performed by the vehicle in response to the affirmative response to the another query.
Cancelled 
The computer program product of claim 9, further comprising determining that at least one external condition is met related to the vehicle; and generating another query, wherein: the another query is audible and comprises whether the downshift of the transmission is desired because of the at least one condition; and the transmission is coupled to an engine, the transmission being functional in the vehicle and controlled in response to
No Examiner Amendments
No Examiner Amendments
The computer program product of claim 9 further comprisingobtaining the affirmative response from an occupant of the vehicle via a user interface prior to causing a downshift of the transmission of the vehicle.
No Examiner Amendments
A system for operating a vehicle comprising: a processor; and a computer readable storage medium storing comprising executable instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving, by the processor of the vehicle, a transmission setting related to at least one other vehicle having traveled along a same region as the vehicle; generating, by the processor, a natural language output comprising a query of whether to adjust a transmission of the vehicle to correspond to the transmission setting of the at least one other vehicle; determining, by the processor, that an affirmative response isobtained to the query of whether to adjust the transmission of the vehicle to correspond to the transmission setting of the at least one other vehicle; and causing the transmission of the vehicle to be operatively controlled to correspond to the transmission setting of the at least one other vehicle, and[[,]]; and wherein the vehicle is configured to query a transmission control unit of the at least one other vehicle, and in response to the query, determine that the transmission setting produced an unsafe ride for the at least one other vehicle, wherein the vehicle is configured to avoid the transmission setting that produced the unsafe ride for the at least one other vehicle.  
No Examiner Amendments
No Examiner Amendments
No Examiner Amendments
Cancelled
The computer-implemented method of claim 1, further comprising determining that at least one external condition is met related to the vehicle; generating another query regarding controlling the transmission to shift from one gear to another gear, wherein the at least one external condition is selected from the group consisting of overtaking another vehicle or the another vehicle is tailgating;obtaining the affirmative response to the another query from an occupant; and causing a downshift of the transmission to be operatively performed by the vehicle in response to the affirmative response to the another query.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 07/20/2022, with respect to claims 1-10, 12-20 and 22, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-10, 12-20 and 22, under 35 U.S.C. § 103 is withdrawn.
Allowable Subject Matter
Claims 1-10, 12-20 and 22, are allowed. The closest prior art fails to explicitly disclose, teach, or suggest the independent claim(s) as written. The prior art fails to make obvious or disclose methods, systems or apparatus which comprise receiving, by a processor of a vehicle, a transmission setting related to at least one other vehicle having traveled along a same region as the vehicle and generating a natural language output to query whether to adjust a transmission of the vehicle corresponding to the transmission setting of the at least one other vehicle. Furthermore, the elements of querying the transmission control unit of at least one other vehicle to determine the transmission setting of the at least one other vehicle produces an unsafe ride, and the vehicle is configured to avoid the transmission setting that produced the unsafe ride, in combination with the other independent claim limitations, are not explicitly disclosed, taught, or suggested in the previous art.
The combination of claim elements as a whole are not disclosed or obvious over the prior art KUBOTA, LAUBINGER, and LIEBINGER, and are therefore allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669   

/JESS WHITTINGTON/Examiner, Art Unit 3669